PER CURIAM.
Eric S. Popejoy appeals the final judgment and sentence imposed after he was found guilty of burglary of a dwelling and felony petit theft. We affirm.
Although Popejoy is correct that the trial court erred in designating him as a habitual felony offender for the crime of felony petit theft, he failed to preserve the issue by objecting at sentencing. Popejoy also did not file a motion to correct the error within thirty days of the sentence. See Fla. R.Crim. P. 3.800(b). The habitual felony offender designation was harmless error, because the sentence imposed for felony petit theft was 552 days, was appropriate for a third-degree felony, was within the sentencing guidelines, and the habitual felony designation will have no effect on any subsequent sentencing.
Affirmed.
PARKER, C.J., and FRANK and FULMER, JJ., concur.